Motion by William T. Harris, Special Guardian for respondent Marvin R. Shulsky, infant remainderman, to dismiss the appeal from two orders of the Surrogate’s Court, Kings County: one, dated March 22, 1960, granting motions for intervention in a discovery proceeding; and the other, dated March 30, 1960, granting reargument and adhering to the original determination. As to the first order, dated March 22, 1960, motion dismissed as academic (Matter of Shulsky, 11 A D 2d 795). As to the second order, dated March 30, 1960, motion denied (of. Matter of Petroleum Beseareh Fund, 3 A D 2d 1, 4). Nolan, P. J., Beldock, Christ and Brennan, JJ., concur.